Title: From John Adams to Henry Johnson, 12 June 1798
From: Adams, John
To: Johnson, Henry



To the Inhabitants of Hardwick and its Vicinity in the County of Sussex in the Sate of New Jersey,GentlemenPhiladelphia June 12 1798

Your Address to the Executive and Legislative Bodies of the United States has been presented to me, by your Representative in Congress Mr Thomson.
Nothing can afford a more particular Satisfaction to the chosen Rulers of an extensive & growing People, than assurances that their Conduct Exertions have received the unfeigned Approbation of their Constituents and the nation in general.—With you, I regret that their Endeavours have met with Contempt and Insult, too humiliating and intollerable for a Sovereign Nation to endure. National honor, Dignity and Independence, ought to be maintained at every Sacrifice. You are resolved to preserve them at the risque of Life and fortune. The best Citizens can do no more.
John Adams